Citation Nr: 1025529	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  04-13 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for 
osteoarthritis of the left knee prior to October 18, 2007.

2.  Entitlement to an initial rating greater than 30 percent for 
a total left knee arthroplasty beginning December 1, 2008.

3.  Entitlement to an initial rating greater than 10 percent for 
osteoarthritis of the right hip prior to May 26, 2005.

4.  Entitlement to an initial rating greater than 30 percent for 
osteoarthritis of the right hip, status right total hip 
replacement beginning July 1, 2006.

5.  Entitlement to an initial rating greater than 10 percent for 
osteoarthritis of the left hip prior to January 19, 2006.

6.  Entitlement to an initial rating greater than 30 percent for 
osteoarthritis of the left hip, status post left total hip 
replacement, beginning March 1, 2007.

7.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine with lumbar strain 
prior to May 22, 2002. 

8.  Entitlement to an increased rating for degenerative disc 
disease at L4-5 with radiculopathy, currently rated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from various rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in New York, 
New York.

In a December 2001 rating determination, the RO denied an 
evaluation in excess of 40 percent for degenerative disc disease 
with lumbar strain.  The Veteran filed a notice of disagreement 
with the denial and perfected this issue for appeal.  In a July 
2003 rating determination, the RO continued the 40 percent 
disability for the low back disorder.

In a September 2003 rating determination, the RO granted service 
connection for osteoarthritis of the left and right hips and 
assigned 10 percent disability evaluations for each disorder 
effective July 10, 2003.  The RO also granted service connection 
for osteoarthritis of the left knee and assigned a 10 percent 
disability evaluation.  The Veteran perfected his appeal with 
regard to all these issues.

In a February 2004 rating determination, the RO reclassified the 
Veteran's low back condition as degenerative disc disease, L4-5, 
with radiculopathy, and assigned a 60 percent disability 
evaluation effective May 22, 2002.  

The Veteran appeared at a videoconference hearing before the 
undersigned Veterans Law Judge at the RO in July 2006.  A 
transcript of the hearing is of record.  

In February 2008, the Board remanded this matter for further 
development.  

In a May 2009 rating determination, the Appeals Management Center 
(AMC), acting on behalf of the RO, assigned a 100 percent total 
disability evaluation for the Veteran's right hip disorder, from 
May 26, 2005, until July 1, 2006, due to right hip replacement 
surgery, and assigned a 30 percent disability evaluation from 
July 1, 2006.  The AMC also assigned a 100 percent total 
disability evaluation for Veteran's left hip disorder from 
January 19, 2006, to March 1, 2007, due to left hip replacement 
surgery, and assigned a 30 percent disability evaluation from 
March 1, 2007.  

The AMC also assigned a total disability evaluation for the 
Veteran's left knee disorder from October 18, 2007, to December 
1, 2008, due to a total left knee arthroplasty, and a 30 percent 
disability evaluation from December 1, 2008.  

In August 2009, the Board again remanded this matter for further 
development.  

The issue of an increased evaluation for degenerative disc 
disease at L4-5 with radiculopathy (listed as issues number 7 and 
8, above) is remanded to the RO via the AMC in Washington, DC.  
The Veteran will be notified if further action is required on his 
part.  


FINDINGS OF FACT

1.  From July 10, 2003, to October 18, 2007, slight instability 
of the left knee was shown.

2.  From July 10, 2003, to October 18, 2007, the Veteran's 
service-connected left knee disability was manifested by 
noncompensable limitation of flexion.

3.  From July 10, 2003, to October 18, 2007, the Veteran's 
service-connected left knee disability was manifested by no more 
than -10 degrees extension.

4.  From December 1, 2008, the Veteran's left total knee 
arthroplasty residuals are not shown to be manifested by severe 
weakness or severe painful motion, nor is extension limited to 30 
degrees, nor is there nonunion of the tibia and fibula with loose 
motion, requiring a brace.

5.  With regard to the Veteran's right hip, prior to May 26, 
2005, right hip abduction limited to 10 degrees or less, and 
right thigh flexion limited to 30 degrees were not shown, even 
with consideration of the Veteran's complaints of pain.

6.  Since July 1, 2006, the Veteran's right total hip replacement 
residuals are productive of moderately severe residual weakness, 
pain, and limitation of motion; markedly severe disability has 
not been shown.

7.  With regard to the Veteran's left hip, prior to January 19, 
2006, left hip abduction limited to 10 degrees or less, and left 
thigh flexion limited to 30 degrees were not shown, even with 
consideration of the Veteran's complaints of pain.


8.  Since March 1, 2007, the Veteran's left total hip replacement 
residuals are productive of moderately severe residual weakness, 
pain, and limitation of motion; markedly severe disability has 
not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, but no 
more, for instability associated with left knee arthritis from 
July 10, 2003, to October 18, 2007, were met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Code 5257 (2009).

2.  The criteria for separate ratings for left knee degenerative 
joint disease of 10 percent based on limitation of flexion and of 
10 percent based on limitation of extension were met from July 
10, 2003 to October 18, 2007.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 
5003, 5010, 5260, 5261 (2009). 

3.  The criteria for a rating in excess of 30 percent for a left 
knee disorder status post total knee arthroplasty from December 
1, 2008 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 
5055 (2009).

4.  Prior to May 26, 2005, the criteria for an evaluation in 
excess of 10 percent for right hip osteoarthritis were not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 5254, 5255 
(2009).

5.  From July 1, 2006, the criteria for a 50 percent evaluation 
for residuals of a right total hip replacement have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Codes 5054, 5250, 5251, 5252, 5253, 5254, 5255.

6.  Prior to January 19, 2006, the criteria for an evaluation in 
excess of 10 percent for left hip degenerative joint disease were 
not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 5254, 
5255.

7.  From March 1, 2007, the criteria for a 50 percent evaluation 
for residuals of a left total hip replacement have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Codes 5054, 5250, 5251, 5252, 5253, 5254, 5255.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluations

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is necessary 
to consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

Diagnostic Code 5003, applied by reference under Diagnostic Code 
5010, provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. In the absence of 
limitation of motion, a 10 percent evaluation is assigned where 
X-ray evidence shows involvement of two or more major joints or 2 
or more minor joint groups.  Where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations, a 20 
percent evaluation is assigned. Note (1) to Diagnostic Code 5003 
states that the 20 and 10 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  Id.

Left Knee

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The 
normal range of motion of the knee is from zero to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2009).

Under DC 5256, favorable ankylosis of the knee, ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 percent 
evaluation; ankylosis in flexion between 20 degrees and 45 
degrees warrants a 50 percent evaluation; and extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more warrants a 60 percent evaluation. 38 C.F.R. § 4.71a, DC 
5256.


38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment 
of a 10 percent rating when there is slight recurrent subluxation 
or lateral instability; a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261. Diagnostic Code 5260 
provides for a zero percent rating where flexion of the leg is 
limited to 60 degrees; 10 percent rating where flexion is limited 
to 45 degrees; 20 percent rating where flexion is limited to 30 
degrees; and 30 percent rating where flexion is limited to 15 
degrees. Diagnostic Code 5261 provides for a zero percent rating 
where extension of the leg is limited to 5 degrees; 10 percent 
rating where extension is limited to 10 degrees; 20 percent 
rating where extension is limited to 15 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 40 percent 
rating where extension is limited to 30 degrees; and a 50 percent 
rating where extension is limited to 45 degrees.

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  The General Counsel subsequently clarified that 
for a knee disability rated under DC 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. § 
4.59. VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

The General Counsel subsequently held that separate ratings could 
also be provided for limitation of knee extension and flexion. 
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

DC 5262 (impairment of the tibia and fibula) provides a 40 
percent rating for nonunion of the tibia and fibula with loose 
motion and requiring a brace.  38 C.F.R. § 4.71a, DC 5262.

Prosthetic replacement of a knee joint is rated as 100 percent 
disabling for one year following implantation of the prosthesis.  
Thereafter, the minimum rating assigned will be 30 percent; 
chronic residuals consisting of severe painful motion or weakness 
in the affected extremity are rated as 60 percent, and 
intermediate degrees of residual weakness, pain or limitation of 
motion are rated by analogy to 38 C.F.R. Part 4, DCs 5256, 5261, 
or 5262.  38 C.F.R. § 4.71, DC 5055.  

At the time of a March 2001 VA examination, the Veteran reported 
having limitation of motion in his left knee when first getting 
up in the morning.  He used a cane to walk.  There was no 
subluxation.  He was noted to have inflammatory arthritis of the 
left knee.  Examination of the left knee revealed flexion to 110 
degrees with pain.  McMurray's and drawer tests were negative.  
There was crepitus with movement.  The left knee was noted to be 
painful on motion with flexion beyond 110 degrees.  There was no 
edema or effusion of the left knee.  There was tenderness in the 
medical compartment of the left knee.  There was no redness or 
heat on the left knee.  A diagnosis of degenerative arthritis of 
the left knee was rendered.  

Private treatment records obtained in conjunction with the 
Veteran's claim reveal that he reported having knee pain in 2003.  

At the time of a February 2003 VA outpatient visit, the Veteran 
was noted to have steady pain with walking in his left knee.  In 
May 2003, pain was again noted with it being rated as 6/7 out of 
10.  Left knee pain was again reported at the time of a June 2003 
VA outpatient visit, with it being recorded as  up to 7/10.  

At the time of a July 2003 VA examination, the Veteran was noted 
to have severe osteoarthritis of the left knee.  

At the time of an August 2003 outpatient visit, the Veteran was 
found to have extension limited to -10 degrees.  Pain was noted 
to be 4/10 at the time of an August 2003 visit.  

At the time of a September 2003 VA examination, the Veteran was 
noted to have had no periods of subluxation or dislocation.  
There was also no evidence of inflammatory arthritis.  The 
Veteran had pain in his left knee with movement.  There was edema 
of both knees with weakness and tenderness.  There was no redness 
or heat.  The examiner noted that the Veteran had previously had 
a meniscectomy.  Flexion was limited to less than 100 degrees.  
He also had less than full extension.  Stability of the left knee 
was not present.  The anterior and posterior cruciate ligaments 
as well as the medial and lateral collateral ligaments were 
unstable.  A diagnosis of osteoarthritis of the left knee was 
rendered.  

At the time of an August 2004 visit, the Veteran was noted to 
have 6/7-10 pain in the left knee.  5/6-10 pain was noted in the 
left knee at the time of a January 2005 visit.  The Veteran was 
found to have diffuse tenderness over the medial aspect and 
patella area of the left knee with no swelling or redness.  At 
the time of a July 2005 visit, the Veteran was again noted to 
have 5/6-10 pain in his left knee.  

At the time of an August 2005 VA outpatient visit, X-rays of the 
left knee were reported to have shown severe degenerative joint 
disease of the left knee with bone on bone contact of the medial 
compartment and severe osteophytes of the tibia, femur, and 
patella.  In May 2006, the Veteran indicated that he had left 
knee pain, which he rated as 6 out of 10.  

In a May 2006 report, the Veteran was noted to have a varus 
deformity of his left knee.  "Full" flexion to 110 degrees was 
reported, while extension was just shy of 30 degrees.  There was 
no posterior drawer noted.  In September 2006, the Veteran again 
reported having left knee pain.  

At the time of a May 2007 VA outpatient visit, the Veteran was 
noted to have no swelling or deformity of his left knee with full 
range of motion.  At the time of an October 2007 physical therapy 
visit, the Veteran was found to have a varus deformity of the 
left knee.  There was no effusion or rash.  The examiner was 
unable to passively correct the varus deformity.  Flexion was to 
110 degrees while extension was to minus five degrees.  During an 
October 2007 outpatient visit prior to the surgery, the Veteran 
was noted to have full range of motion for the left knee with no 
swelling or deformity.  

The Veteran underwent a left total knee replacement on October 
18, 2007.  

In June 2008, the Veteran was reported to have been in a 
motorcycle accident where he had sustained left knee scraping and 
bruising.  At the time of an August 2008 visit, the Veteran was 
found to have flexion to 90 degrees and extension to -5 degrees.  
The Veteran reported having limited knee movement with pain at 
the extremes.  He rated his knee pain as 8/10.  

In January 2009, the Veteran underwent a VA examination.  He 
reported having 7/9-10 pain on a constant basis.  He also noted 
having pain, weakness, swelling, and stiffness.  Range of motion 
testing revealed flexion to 90 degrees and extension to 0 
degrees.  With three repetitive movements, there was a decrease 
in flexion to 80 degrees and a decrease in extension to -10 
degrees.  A diagnosis of degenerative joint disease of the left 
knee was rendered.  

The Veteran was afforded an additional VA examination in November 
2009.  The Veteran reported having daily flare-ups, which were 
caused by his knee, hip, and back problems.  These were 
precipitated by a change in the weather, walking, going up and 
down steps, and nighttime.  He used a cane.  There was no 
dislocation, subluxation, or inflammatory arthritis.  

Physical examination revealed full extension and flexion to 90 
degrees.  With three repetitive movements, flexion decreased to 
80 degrees and extension decreased to -10 degrees.  A diagnosis 
of degenerative joint disease of the left knee was rendered.   

In a January 2010 addendum, the November 2009 VA examiner 
indicated that the impact of the Veteran's combined disabilities 
made him give up his job as a mason and forced him to become a 
youth counselor.  He noted that the Veteran had to give up his 
employment as a youth counselor in 2005.  



Evaluation Prior to October 18, 2007.

With regard to Diagnostic Code 5257, the Board notes that the 
Veteran was found to have instability of the left knee at the 
time of a September 2003 VA examination.  The examiner 
specifically indicated that stability of the left knee was not 
present and that the anterior and posterior cruciate ligaments as 
well as the medial and lateral collateral ligaments were 
unstable.  While the examiner reported such findings, he did not 
indicate that the instability was moderate or severe.  There were 
also no findings of moderate or severe instability in any VA or 
private treatment records received subsequent to the September 
2003 VA examination.  Giving the benefit of the doubt to the 
Veteran, the Board finds that he has met the criteria for a 10 
percent disability evaluation under DC 5257 from the date of his 
request for service connection, based upon slight recurrent 
instability that has been reported.  While the Veteran may feel 
that an increased evaluation is warranted, the objective medical 
findings do not demonstrate that the Veteran had moderate 
instability or subluxation.

As noted above, extension limited to 10 degrees would equate to a 
10 percent rating under Diagnostic Code 5261.  The Veteran was 
reported to have extension to limited to -10 degrees prior to his 
surgery on October 18, 2007.  The Board does note that on one 
occasion, in May 2006, the Veteran was noted to have extension 
limited to just shy of -30 degrees, which would warrant a 20 
percent disability evaluation; however, in the same report, the 
Veteran's flexion was reported to be to 110 degrees, which the 
examiner considered to be normal.  Furthermore, subsequent ranges 
of motion reported included a report of full range of motion in 
May 2007 and extension being limited to only -5 degrees in 
October 2007.  Resolving reasonable doubt in favor of the 
Veteran, the Board will find that the overall objective medical 
findings for the period from July 10, 2003 to October 18, 2007, 
reveal that the Veteran had limitation of extension by 10 
degrees.  As such, a 10 percent disability evaluation, and no 
more, would be warranted under Diagnostic Code 5261 from July 10, 
2003 to October 18, 2007 on the basis of limitation of extension.  
Additional limitation of extension was not reported on the basis 
of functional factors.

It is the policy of VA to recognize actually painful motion as 
warranting at least the minimum compensable evaluation.  
38 C.F.R. § 4.59.  The Veteran's flexion during this period was 
from 100 to 110 degrees.  This would not support assignment of a 
separate compensable evaluation for limitation of flexion under 
Diagnostic Code 5260.  However, taking into account the 
limitation of function due to pain, the Board concludes that a 
separate 10 percent rating for painful flexion would be warranted 
on the basis of the noncompensable limitation of flexion due to 
pain that equates to a limitation of function equivalent to 
limitation of flexion of 45 degrees.

The just discussed ranges of motion took into account additional 
limitation due to functional factors.  38 C.F.R. §§ 4.40, 4.45, 
4.59.  Therefore, even when all pertinent disability factors are 
taken into account, higher ratings were not warranted.

Evaluation from December 1, 2008

As to the Veteran's left total knee replacement residuals from 
December 1, 2008, the findings are simply not consistent with the 
requirements for a 60 percent rating under Code 5055, which 
require severe painful motion or weakness.

The Board also finds that a higher rating is not warranted under 
DCs 5256, 5261, or 5262.  Extension of the right knee has not 
been shown to be limited to more than -10 degrees.  Therefore, a 
higher rating is not warranted under DC 5261.  In addition, while 
there is some limitation of flexion of the right knee, it is 
clear that the left knee is not ankylosed to any degree.  
Ankylosis is the immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Because the Veteran is able to move his left knee, by definition, 
it is not immobile.  As such, a higher rating under DC 5256 is 
not warranted.

The criteria have also not been met for a 40 percent rating under 
DC 5262, which requires nonunion of the tibia and fibula with 
loose motion requiring a brace.  X-rays of the left knee have not 
revealed that the prosthesis component is not in the right 
position.  It has also not been shown that the Veteran requires 
the use of a brace.

VA examinations have yielded no clinical evidence of subluxation 
or instability.  There have been no objective medical findings of 
any subluxation or instability at the time of VA examinations 
performed subsequent to the surgery.  Thus, a compensable 
disability evaluation under 5257 would not be warranted.

Although the Veteran has expressed his opinion regarding the 
degree of his impairment, the most probative evidence consists of 
the medical evidence prepared by skilled medical professionals, 
which demonstrates that an increased evaluation is not warranted.

The Board has considered whether an increased disability rating 
is warranted for the veteran's left knee disability based on 
functional loss due to pain, weakness and flare-ups, pursuant to 
38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca.  The clinical findings of record, however, do not reflect 
impairment that warrants a higher rating.  The examinations have 
specifically indicated there is only slight loss of motion with 
repetitive use. Therefore, although it has no reason to doubt 
that the Veteran's left knee disability is productive of pain, 
the Board is unable to identify any clinical findings which would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 
4.59.

Under these circumstances, the Board finds no basis exists for 
the assignment of a rating in excess of 30 percent for the 
Veteran's status post left total knee arthroplasty  for the time 
period from December 1, 2008, to the present.  As the 
preponderance of the evidence is against the claim, there is no 
doubt to be resolved in the Veteran's favor.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hips

As it relates to the Veteran's right  and left hip disorders, the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255 
below, provide the criteria for rating hip and thigh 
disabilities.


Diagnostic Code 5250 requires ankylosis of the hip.  Favorable 
ankylosis of the hip in flexion at an angle between 20 degrees 
and 40 degrees with slight adduction and abduction warrants a 60 
percent evaluation.  A 70 percent evaluation is assigned for 
intermediate ankylosis and extremely unfavorable ankylosis, with 
the foot not reaching the ground, and the necessity of crutches 
warrants a 90 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5250.

Diagnostic Code 5251 provides a maximum rating of 10 percent for 
limitation of extension of the thigh to 5 degrees.

Diagnostic Code 5252 provides a 10 percent rating for limitation 
of flexion of the thigh to 45 degrees; a 20 percent rating where 
flexion is limited to 30 degrees; a 30 percent rating where 
flexion is limited to 20 degrees; and a 40 percent rating where 
flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when there 
is limitation of abduction of the thigh such that the legs cannot 
be crossed or there is limitation of rotation such that it is not 
possible to toe out more than 15 degrees.  A 20 percent rating 
requires limitation of abduction with motion lost beyond 10 
degrees.

Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint, fracture, or malunion of the hip or femur.

Diagnostic Code 5054 provides a 100 percent rating for hip 
replacement (prosthesis) with prosthetic replacement of the head 
of the femur or of the acetabulum for one year following 
implantation of prosthesis.  Thereafter, a 90 percent rating may 
be assigned following implantation of prosthesis, with painful 
motion or weakness such as to require the use of crutches.  A 70 
percent rating is assignable for markedly severe residual 
weakness, pain or limitation of motion following implantation of 
prosthesis.  With moderately severe residuals of weakness, pain, 
or limitation of motion, a 50 percent rating may be assigned.  
The minimum rating assignable is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5054.

The Board notes that the terms "markedly severe" and "moderately 
severe" in the criteria for the 50 percent and 70 percent ratings 
under DC 5054 are not defined in the rating schedule.  Rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that decisions are equitable and just.  
38 C.F.R. § 4.6.

At the time of a July 2003 general medical VA examination, the 
Veteran was diagnosed as having right hip arthritis, which 
appeared to be the result of a herniated disc problem.  

At the time of a June 2003 orthopedic clinic visit, the Veteran's 
biggest complaint was right hip pain, which the examiner 
attributed to sciatica.  The Veteran was noted to have limited 
flexion of his hip and painful internal and external rotation 
with limited extension of the right hip.  Right hip x-ray showed 
severe degenerative joint disease with near obliteration of the 
joint space.  The left hip showed sclerosis, subchondral cysts, 
and narrowing of the joint space, but this was not as severe as 
the right hip.  The examiner stated that the Veteran may have 
been very close to fusing his hip.  During a July 2003 outpatient 
visit, the Veteran was found to have 7/10 pain in his hips.  At 
the time of an August 2003 visit, the Veteran had 7/8-10 pain in 
the hips.  The Veteran was also noted to have 3/5 strength in his 
left hip and 2+/5 strength in his right hip.  

At the time of a September 2003 VA examination, the Veteran 
complained of instability because of hip pain.  The Veteran 
reported having 8/10 pain for his hips.  Physical examination 
revealed that the joints were painful on movement, more on the 
right than the left hip.  Arthritis of the right hip was noted to 
be present.  It was not noted on the rising test.  On straight 
leg raising testing he was limited to 45 degrees.  In flexion and 
extension, the Veteran had definite pain on movement.  It was 
more pronounced on the right hip, although he complained of left 
hip pain.  The examiner rendered a diagnosis of osteoarthritis of 
the left and right hips, more on the right.  

The Veteran was noted to have 5/6-10 pain in his hips at the time 
of a September 2003 outpatient visit.  

At the time of a December 2004 outpatient visit, the Veteran was 
again noted to have 6/7-10 pain in his hips.  Motor strength was 
3-/5 in the right hip flexors and 3/5 in the left hip flexors, 
due to pain at the time of December 2004 and January 2005 visits.  

On May 27, 2005, the Veteran underwent a right total hip 
replacement.  On January 19, 2006, the Veteran underwent a left 
total hip replacement.  

At the time of his July 2006 videoconference hearing, the Veteran 
reported having undergone both right and left hip replacement 
surgeries.  

At the time of a January 2009 VA examination, range of motion for 
the hips was flexion to 110 degrees, extension to 20 degrees, 
adduction to 20 degrees, abduction to 30 degrees, external 
rotation to 30 degrees and internal rotation to 20 degrees.  A 
diagnosis of degenerative joint disease of the left and right 
hips was rendered.  

The Veteran was afforded an additional VA examination in November 
2009.  He reported having daily flare-ups which depended on what 
he did.  The flare-ups were also precipitated by a change in the 
weather, walking, going up and down stairs, and even at night.  
He did use a cane.  Range of motion for both hips was as follows:  
flexion to 110 degrees, extension to 20 degrees, adduction to 20 
degrees, abduction to 30 degrees, and external rotation to 20 
degrees.  On repetitive movement, there was further decreased 
range of motion with flexion to 100 degrees, extension to 10 
degrees, adduction to 10 degrees, abduction to 30 degrees, 
external rotation to 20 degrees, and internal rotation to 20 
degrees.  This was due to pain and lack of endurance.  Diagnoses 
of degenerative joint disease of the left and right hip were 
rendered.  

In a January 2010 addendum, the VA examiner indicated that the 
impact of each of the Veteran's disabilities made him give up his 
employment as a mason construction worker to become a youth 
counselor.  He subsequently had to give up all employment in 2005 
as a result of the severity of his disabilities.  



Evaluation of Hip Degenerative Joint Disease Prior to Hip 
Prosthesis Surgery

The question is whether there is a basis for an evaluation in 
excess of 10 percent for either the right or the left hip prior 
to the hip replacement surgery, which occurred on May 26, 2005 
for the right hip and on January 19, 2006 for the left hip.  
There was no evidence indicating ankylosis (Diagnostic Code 
5250); flexion limited to 30 degrees (20 percent under Diagnostic 
Code 5252); flail joint (80 percent under Diagnostic Code 5254); 
or malunion of the femur, with moderate knee or hip disability 
(20 percent under Diagnostic Code 5255).  Notably, there were no 
findings of limitation of flexion, even taking into account 
painful motion, which would warrant a higher evaluation under 
Diagnostic Code 5252.  See DeLuca v. Brown, supra.

The remaining code section to consider is Diagnostic Code 5253, 
which allows for a maximum 20 percent evaluation for limitation 
of abduction, with motion lost beyond 10 degrees.  Such a loss of 
motion was not demonstrated.  

Overall, the evidence does not support an evaluation in excess of 
10 percent for either right hip or left hip degenerative joint 
disease prior to May 26, 2005 for the right hip or prior to 
January 19, 2006 for the left hip, and to that extent the appeal 
is denied.

Evaluation of Total Hip Replacement 

The Board concludes that an increased rating of 50 percent, but 
not greater, is warranted for the right hip from termination of 
the 100 percent rating on July 1, 2006 and for the left hip from 
termination of the 100 percent rating on March 1, 2007.  The 
Board acknowledges that the minimum 30 percent rating following 
placement of a hip prosthesis contemplates some level of 
discomfort and loss of function and that the private and VA 
medical records also show some contributions to the Veteran's 
pain and mobility deficits from disorders of the left hip, left 
knee, and lower back.  Nevertheless, the weight of medical 
evidence after the surgical revision shows that symptoms that are 
present are best described as moderately severe.


Prior to surgical total hip replacement, the Veteran consistently 
reported increased pain, weakness, and fatigue.  Range of motion 
was noted to be less than normal on all VA examinations performed 
following the right and left hip surgery with difficulty sitting, 
standing, and walking due to stiffness and pain being reported.  
The Veteran required a cane and reportedly resigned from his 
employment because of his bilateral hip, left knee, and back 
disorders.  In consideration of all the evidence prior to and 
after surgery in 2005 and 2006, respectively, including the 
Veteran's reported complaints, the Board concludes that the 
residual symptoms of the Veteran's hip arthroplasty and revisions 
are more severe than are contemplated by the minimum 30 percent 
rating.  As there is a question as to which of two evaluations 
shall be applied, the Board will afford the Veteran the benefit 
of doubt and assign the higher 50 percent evaluation because the 
disability picture more nearly approximates the criteria required 
for that rating.

A higher rating is not warranted because the evidence does not 
show markedly severe residual weakness, pain, or limitation of 
motion.  The range of motion of either hip is not markedly 
severe.  The medical evidence predominantly shows range of motion 
of each hip on flexion to 100 degrees even with repetitive use.  
Even taking the additional loss of range of motion into account, 
the Veteran has range of motion to 100 degrees and normal is 125 
degrees. As the range of motion lost is not greater, a higher 
rating than 50 percent is not warranted.

Moreover, the Veteran has abduction predominantly to 30 degrees 
even after repetitive use.  As normal range of motion is to 45 
degrees, the range of motion lost constitutes no more than a 
moderately severe disability.  As the range of motion lost is not 
greater, a rating higher than 50 percent is not warranted.

The Veteran's residual weakness and pain have been taken into 
account in granting the higher rating and, in addition, all doubt 
in evaluation of the disability has been resolved in the 
Veteran's favor in the granting of a 50 percent rating.  It is 
noted that consideration has been given to whether staged ratings 
are warranted in this case.  However, the Board finds, based on 
the discussion above, that the level of severity of the condition 
has not varied during the period of time covered by this appeal 
such that staged ratings were warranted following the May 2005 
and the January 2006 surgery, respectively. 

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

The Veteran's left knee and left and right hip disorder 
manifestations are contemplated by the rating schedule.  Other 
than the time periods that the Veteran was hospitalized for 
surgery, there have been no other periods of hospitalization.  
While the above service-connected disabilities interfere with 
employment, the combination of these disabilities, along with 
numerous other service-connected disabilities, including the 
service-connected back disorder, PTSD, and diabetes mellitus, 
have resulted in a total rating based upon individual 
unemployability being in effect since November 2002.  The 
examiners have not indicated that the left knee and left and 
right hip disorders solely result in his ability to obtain 
employment. 

As such, the criteria for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

As it relates to the left and right hip disorders and the left 
knee disorder, these appeals arise from disagreements with the 
initial evaluations following the grant of service connection.  
The courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not required; 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).


There has been compliance with the assistance requirements of the 
VCAA.  All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have been 
identified.

The Veteran was afforded several VA examinations.  Based upon the 
foregoing, no further action is necessary to assist the veteran 
in substantiating the claim.


ORDER

A 10 percent disability, and no more, for instability associated 
with left knee arthritis from July 10, 2003, to October 18, 2007, 
is granted.  

Separate ratings for left knee degenerative joint disease of 10 
percent based on limitation of flexion and of 10 percent based on 
limitation of extension from July 10, 2003, to October 18, 2007, 
are granted. 

A rating in excess of 30 percent for status post total knee 
arthroplasty from December 1, 2008, is denied.

An evaluation in excess of 10 percent for right hip 
osteoarthritis prior to May 26, 2005 is denied. 

A 50 percent evaluation for residuals of a right hip total 
replacement from July 1, 2006, is granted.

An evaluation in excess of 10 percent for left hip osteoarthritis 
prior to January 19, 2006, is denied.

A 50 percent evaluation for residuals of a left hip total 
replacement from March 1, 2007, is granted.




REMAND

As it relates to the Veteran's claim for an increased evaluation 
for a low back disorder, the Board notes that as part of service-
connected low back disorder, the Veteran has also been found to 
have radiculopathy.  The Board observes that while the Veteran 
was diagnosed as having bilateral sciatica at the time of a 
November 2009 VA examination, as well as previously, there were 
no objective medical findings made with regard to neurological 
impairment.  

When rating the Veteran's service-connected low back disability, 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be separately 
under an appropriate diagnostic code.  The objective medical 
findings of record, specifically those made at the time of the 
most recent VA examinations, are insufficient to properly rate 
the Veteran's low back disorder as it relates to neurological 
impairment.  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical examination."  
Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 
Vet. App. 563, 569 (1993)

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination of the spine to assess the 
current orthopedic and neurological 
manifestations of his low back disability.  
The claims folder should be made available 
to the examiner for review prior to the 
examination and the examiner should note 
such review.

The examiner should report the Veteran's 
ranges of thoracolumbar spine motion in 
degrees and note the presence or absence of 
ankylosis of the spine.

The examiner should determine whether the 
back disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not be 
limited to muscles or nerves. These 
determinations should be expressed in terms 
of the additional degree of range of motion 
loss due to any pain, weakened movement, 
excess fatigability, incoordination, or 
flare-ups.

The examiner should report whether 
intervertebral disc disease has required 
periods of doctor prescribed bed rest in 
the last 12 months and, if so, the 
frequency and duration of such periods.

The examiner should also note any nerves 
affected by paralysis, partial paralysis, 
neuralgia, or neuritis, and, for affected 
nerves, and express an opinion as to the 
severity of such symptoms in terms of being 
slight, moderate, moderately severe, 
severe, or complete.

2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the remaining issue on appeal.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


